TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00313-CR






Osby Lamont Phillips, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT


NO. 18,968, HONORABLE CHARLES E. LANCE, JUDGE PRESIDING






PER CURIAM

In September 1996, after accepting his guilty plea and judicial confession, the
district court found appellant guilty of possession of a firearm by a felon.  Tex. Penal Code Ann.
§ 46.04 (West 1994).  Pursuant to a plea bargain agreement, the court assessed punishment at
imprisonment for six years, suspended imposition of sentence, and placed appellant on community
supervision.  In May 1998, a hearing was held on the State's motion to revoke.  After appellant
pleaded true to the alleged violations, the court revoked supervision and imposed the original
sentence.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.

The judgment of conviction is affirmed.


Before Justices Powers, Aboussie and Kidd

Affirmed

Filed:   November 13, 1998

Do Not Publish